Judgment, Supreme Court, New York County (John A.K. Bradley, J.), rendered February 3, 1988, convicting defendant of three counts of sodomy in the first degree and sentencing him to concurrent indeterminate terms of imprisonment of 4 to 12 years, unanimously affirmed.
Defendant was convicted of anally and orally sodomizing his live-in companion’s daughter, then age nine, and anally sodomizing the child’s female cousin, then age eight, in 1985 and 1986. The children’s testimony against defendant was confirmed in part by medical evidence of an abnormally relaxed sphincter of one of the children and by his written and videotaped confessions of sexual acts with the children. Viewing the testimony in the light most favorable to the People, we find evidence sufficient to sustain the judgment. (People v Contes, 60 NY2d 620.)
Defendant challenges his conviction of counts 6 and 7 of the indictment on the ground that one charged a sexual offense between October 8, 1985 and October 24, 1985 and the other charged a sexual offense between December 25, 1985 and January 1, 1986. Due to the ages of the victims and the nature of the acts, it is understandable that the dates could not be more precisely specified. In People v Morris (61 NY2d 290, 295), the Court of Appeals sustained an indictment charging sexual abuse of young children occurring within a period *439of 24 days, finding the lack of a precise date not to be a fatal defect where it was not a substantive element of the crime. In People v Jones (133 AD2d 972), the court upheld allegations of sexual offenses against children which could only be specified to have occurred within periods of 1½ and 2½ months, far longer than 17-day and eight-day time spans challenged herein. Concur—Sullivan, J. P., Carro, Rosenberger and Smith, JJ.